[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 11-10096                ELEVENTH CIRCUIT
                         Non-Argument Calendar               JUNE 22, 2011
                       ________________________               JOHN LEY
                                                               CLERK
                   D.C. Docket No. 2:09-cv-00920-JHH

TOMORROW HUDSON,

                                                           Plaintiff-Appellant,

                                  versus

BLUE CROSS BLUE SHIELD OF ALABAMA,

                                                         Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (June 22, 2011)



Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:
       Tomorrow Hudson, an African-American female, appeals the district court’s

grant of defendant Blue Cross Blue Shield of Alabama’s (Blue Cross’s) motion for

summary judgment as to her complaint alleging retaliation, raised pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a). Hudson contends

Blue Cross’s articulated reason for her termination was pretextual because she did

not violate a company policy and Blue Cross lacked evidence of such a violation.1

After review,2 we affirm the district court.

       Title VII's anti-retaliation provision makes it unlawful for an employer to

discriminate against an employee “because [s]he has opposed any practice made

an unlawful employment practice by this subchapter, or because [s]he has made a

charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter. 42 U.S.C. § 2000e-3(a). The

framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792


       1
          The district court granted summary judgment in Blue Cross’s favor on Hudson’s other
claim of racial discrimination. Because Hudson does not challenge this decision on appeal, any
claim in this respect is deemed abandoned. See Carmichael v. Kellogg, Brown, & Root Servs.,
Inc., 572 F.3d 1271, 1293 (11th Cir. 2009) (stating issues not briefed on appeal are deemed
abandoned), cert. denied, 130 S. Ct. 3499 (2010).
       2
           We review a district court order granting summary judgment de novo, viewing all of the
facts in the record in the light most favorable to the non-moving party. Brooks v. County
Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1161-62 (11th Cir. 2006). Summary
judgment is appropriate where the moving party demonstrates that no genuine issue of material
fact exists, and they are entitled to judgment as a matter of law. Id. at 1162; Fed. R. Civ. P.
56(c).

                                               2
(1973), governs the burden of proof in Title VII retaliation cases. Goldsmith v.

City of Atmore, 996 F.2d 1155, 1162-63 (11th Cir. 1993). If a plaintiff establishes

a prima facie case of retaliation and the defendant proffers a legitimate reason for

the employment action, the plaintiff then must tender evidence to show that the

defendant’s proffered reason is pretextual. Id. at 1163.

      “[A] reason cannot be proved to be ‘a pretext for discrimination’ unless it is

shown both that the reason was false, and that discrimination was the real reason.”

St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (emphasis in original).

An employer’s deviation from its established policies may serve as evidence of

pretext. See Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1299

(11th Cir. 2006). An asserted “work rule” violation may be pretextual when the

plaintiff proffers evidence “(1) that she did not violate the cited work rule, or

(2) that if she did violate the rule, other employees outside the protected class,

who engaged in similar acts, were not similarly treated.” Damon v. Fleming

Supermarkets of Florida, 196 F.3d 1354, 1363 (11th Cir. 1999). Nevertheless,

“[a]n employer who fires an employee under the mistaken but honest impression

that the employee violated a work rule is not liable for discriminatory conduct.”

Id. at 1363 n.3; see also Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d 1181,

1187 (11th Cir. 1984) (stating an employer may fire an employee for a good or bad

                                           3
reason, a reason based on erroneous facts, or for no reason at all, as long as its

reason is not discriminatory). Thus, whether an employment decision was prudent

or fair is irrelevant. Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir. 2002); see

also Elrod v. Sears, Roebuck and Co., 939 F.2d 1466, 1470 (11th Cir. 1991)

(noting courts do not reexamine an employer’s business judgment and that the key

inquiry is “whether the employer gave an honest explanation of its behavior”). An

employer has the “right to interpret its rules as it chooses, and to make

determinations as it sees fit under those rules.” Nix, 738 F.2d at 1187.

      The district court did not err in granting summary judgment in Blue Cross’s

favor because Hudson failed to provide evidence that Blue Cross’s legitimate,

non-retaliatory reason for her termination was pretextual. Although Hudson

denied violating Blue Cross’s audio-visual policy and asserted Blue Cross knew or

should have known she did not violate the policy, the pretext inquiry centers upon

the employer’s beliefs, not the employee’s own perceptions. Here, Blue Cross had

a good faith belief Hudson violated the policy, based on: (1) her very detailed,

apparently verbatim documentation of the meeting with Barbara Hutchinson;

(2) her expressed desire to record her conversations with managers before that

meeting; and (3) her co-workers’ accounts that she intended to, or did, record the

meeting. Further, despite being asked to, she did not give Jasmine Woods a copy

                                           4
of her handwritten notes of the meeting in question for comparison, and never

provided Blue Cross with a written statement denying she used a recorder.

Despite Hudson’s claim of skillful note-taking, her co-workers testified she

recorded her meeting. Thus, evidence showed Blue Cross believed Hudson

violated its audio-visual policy, and considered it “an intolerable offense.”

      Hudson further asserts Blue Cross’s deviation from its own policies is

evidence of pretext. Assuming, arguendo, Blue Cross failed to investigate her

complaints of a racially hostile work environment, this deviation does not show

the reason for firing Hudson was false, or the true reason was retaliatory.

However, evidence showed a company official decided the hostile work

environment claim was unrealistic and unsupported by specific evidence. Hudson

did not present any evidence to rebut the company official’s finding, except that

Blue Cross has a practice to investigate every hostile work environment complaint.

      To the extent Hudson contends Blue Cross further deviated from its

policies—citing its decision not to terminate Crissy Garret, an African-American

female who violated the same audio-visual policy—her argument fails. Blue

Cross determined Garret, unlike Hudson, had a credible complaint of potential

workplace violence and was unaware of the audio-visual policy. Also, a violation

of Blue Cross’s audio-visual policy does not necessarily result in termination.

                                          5
Thus, no evidence of a pretext exists because Garret and Hudson were members of

the same protected class but not similarly situated, and Blue Cross did not deviate

from its policies. See Damon, 196 F.3d at 1363; Nix, 738 F2d at 1186 (stating no

discriminatory intent is shown if “an employer applies a rule differently to people

it believes are differently situated” (quotations omitted)).

      Because Hudson did not present evidence to show Blue Cross’s reason for

her termination was pretext, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                           6